Exhibit 10.3

 

LIMITED GUARANTY

 

This Limited Guaranty, dated as of July 20, 2020 (this “Limited Guaranty”), by
Thoma Bravo Discover Fund II, L.P. (“TB II”), Thoma Bravo Discover Fund II-A,
L.P. (“TB II-A”), Thoma Bravo Discover Executive Fund II, L.P. (“TB Exec”), each
a Delaware limited partnership (including its respective Affiliates (as defined
in the Merger Agreement) who are permitted assignees hereunder) (each of the
foregoing a “Guarantor” and collectively, the “Guarantors”), is in favor of
Majesco, a California corporation (the “Company”). Reference is hereby made to
the Agreement and Plan of Merger (as it may be amended, supplemented or
otherwise modified from time to time, the “Merger Agreement”), dated as of the
date hereof, among the Company, Magic Intermediate, LLC, a Delaware limited
liability company (“Parent”), and Magic Merger Sub, Inc., a Delaware limited
liability company and a direct wholly-owned subsidiary of Parent (“Merger Sub”).
Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Merger Agreement.

 

1. Limited Guaranty. To induce the Company to enter into the Merger Agreement,
the Guarantors, in accordance with their respective Pro Rata Percentages (as
hereinafter defined), hereby expressly, absolutely, irrevocably and
unconditionally guarantee to the Company, subject to the terms and conditions
hereof, the due and punctual observance, performance and discharge of payment of
(a) the aggregate amount of the Parent Termination Fee solely if and when any of
the Parent Termination Fee is payable pursuant to Section 9.5(c) of the Merger
Agreement, (b) the expense reimbursement obligations of Parent pursuant to
Section 7.13(e)(ii) of the Merger Agreement and (c) any amounts due by Parent
pursuant to Section 9.5(d)(ii) (the Parent Termination Fee described in clause
(a) hereof and the obligations described in clauses (b) and (c) hereof,
collectively the “Guaranteed Obligations”); provided, that this Limited Guaranty
will expire and will have no further force or effect, and the Company will have
no rights hereunder, upon termination of the obligations and liabilities of the
Guarantor hereunder in accordance with Section 6 hereof. Notwithstanding
anything to the contrary in this Limited Guaranty, the maximum aggregate
liability of the Guarantors under this Limited Guaranty shall not exceed
$42,563,701.75 (the “Maximum Amount”); it being agreed by Parent that this
Limited Guaranty may not be enforced against the Guarantors without giving
effect to the Maximum Amount. The Company (on behalf of its controlled
Affiliates, directors and officers) hereby agrees that (i) the Guarantors shall
in no event collectively be required to pay more than the Maximum Amount (or, in
the case of each Guarantor, its Pro Rata Percentage (as hereinafter defined) of
the Maximum Amount) or make any payment (other than payment of the Guaranteed
Obligations) pursuant to this Limited Guaranty (with it being understood and
agreed that, in circumstances where the Parent Termination Fee is due and
payable by Parent, Parent shall have no other payment obligations to the
Company, to the extent so provided in the Merger Agreement and subject to
Section 9.5(d)(ii) thereof, and this Limited Guaranty shall be construed
accordingly), (ii) that no Guarantor or any of its Guarantor Affiliates (as
hereinafter defined) shall have any obligation or liability to any Person
relating to, arising out of or in connection with, this Limited Guaranty (other
than for the Guaranteed Obligations), and (iii) this Limited Guaranty may not be
enforced against the Guarantors without giving effect to these limitations (with
it being understood and agreed that such limitations are an integral part of
each Guarantor executing and delivering this Limited Guaranty and no Guarantor
would have delivered this Limited Guaranty if such limitations were not given
full force and effect); provided, that notwithstanding anything to the contrary
herein, the foregoing shall not limit the Company’s rights under the Equity
Commitment Letter (subject to the limitations set forth therein).

 

All payments hereunder shall be made in lawful money of the United States, in
immediately available funds. The Company may not bring a claim against any
Guarantor under or in respect of this Limited Guaranty unless and until the
Merger Agreement has been terminated in accordance with Article IX of the Merger
Agreement in the manner set forth therein. If Parent fails to pay all or any
portion of the Guaranteed Obligations when due under the Merger Agreement, then
the Guarantor’s liability to the Company hereunder in respect of such applicable
Guaranteed Obligations shall, at the Company’s option, become immediately due
and payable, and the Company may at any time and from time to time, at the
Company’s option, take any and all actions available hereunder or under
applicable law to collect the Guaranteed Obligations from the Guarantor.

 





 

2. Terms of Limited Guaranty.

 

(a) This Limited Guaranty is an absolute, unconditional, irrevocable and
continuing guaranty of performance and payment, not collection, and a separate
action or actions may be brought and prosecuted against any or all of the
Guarantors to enforce this Limited Guaranty up to an amount equal to the
Guaranteed Obligations, irrespective of whether any action is brought against
Parent or Merger Sub or whether Parent or Merger Sub are joined in any such
action or actions.

 

(b) Except as otherwise provided herein and without amending or limiting the
other provisions of this Limited Guaranty, the liability of the Guarantors under
this Limited Guaranty shall, to the fullest extent permitted under applicable
law, be absolute and unconditional irrespective of:

 

(i) the value, genuineness, regularity, illegality or enforceability of the
Merger Agreement, any financing commitment letters or any other agreement or
instrument referred to herein or in the Merger Agreement;

 

(ii) any change in the corporate existence, structure or ownership of Parent or
Merger Sub or any Guarantor or any other Person, or any insolvency, bankruptcy,
reorganization, moratorium or other similar proceeding affecting Parent or
Merger Sub or the Guarantors or any other Person or any of their respective
assets;

 

(iii) any waiver, amendment or modification of the Merger Agreement, the Equity
Commitment Letter or any financing commitment letters or any other agreement
evidencing, securing or otherwise executed in connection with any of the
Guaranteed Obligations, in each case, in accordance with its terms, or change in
the time, manner, place or terms of payment or performance, or any change or
extension of the time of payment or performance of, renewal or alteration of,
any Guaranteed Obligation, any escrow arrangement or other security therefor,
any liability incurred directly or indirectly in respect thereof, or any
agreement entered into by the Company or any of its Affiliates, on the one hand,
and Parent and/or Merger Sub or any of their Affiliates, on the other hand, in
connection therewith;

 

(iv) except as specified in Section 2(e), the existence of any claim, set off or
other right that any Guarantor may have at any time against Parent, Merger Sub,
the Company, or any of their Affiliates, whether in connection with any
Guaranteed Obligation or otherwise;

 

(v) the failure or delay on the part of the Company to assert any claim or
demand or to enforce any right or remedy against Parent or Merger Sub or any
Guarantor or any other Person;

 

(vi) the addition, substitution or release of any Person now or hereafter liable
with respect to the Guaranteed Obligations or otherwise interested in the
transactions contemplated by the Merger Agreement, any financing commitment
letters, this Limited Guaranty or any related agreement or document;

 

(vii) the adequacy of any other means the Company may have of obtaining
repayment of any of the Guaranteed Obligations; and

 



2

 

 

(viii) any other defense that might operate as a legal or equitable discharge of
a guarantor or surety.

 

(c) The Guarantors hereby waive any and all notice of the creation, renewal,
extension or accrual of any of the Guaranteed Obligations and notice of or proof
of reliance by the Company upon this Limited Guaranty or acceptance of this
Limited Guaranty. All of the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Limited Guaranty, and all dealings between Parent, Merger Sub or the
Guarantors, on the one hand, and the Company, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Limited Guaranty. This Limited Guaranty is a primary obligation of the
Guarantors and is not merely the creation of a surety relationship. When
pursuing its rights and remedies hereunder against any Guarantor, the Company
shall be under no obligation to pursue such rights and remedies it may have
against Parent or Merger Sub or any other Person for the Guaranteed Obligations
or any right of offset with respect thereto, and any failure by the Company to
pursue such other rights or remedies or to collect any payments from Parent or
Merger Sub or any such other Person or to realize upon or to exercise any such
right of offset shall not relieve any Guarantor of any liability hereunder.

 

(d) The Company shall not be obligated to file any claim relating to any
Guaranteed Obligation in the event that Parent or Merger Sub becomes subject to
a bankruptcy, reorganization or similar proceeding, and the failure of the
Company to so file such claim shall not affect any Guarantor’s obligations
hereunder (and notwithstanding anything herein to the contrary, any bar to the
payment, or collection, of any Guaranteed Obligations as a result of any such
proceeding shall not discharge the obligations of such Guarantor hereunder). In
the event that any payment to the Company in respect of any Guaranteed
Obligation is rescinded or must otherwise be returned for any reason whatsoever,
the Guarantors shall remain liable hereunder with respect to the Guaranteed
Obligation as if such payment had not been made.

 

(e) Notwithstanding any other provision of this Limited Guaranty, the Company
hereby agrees on its own behalf and on behalf of its controlled Affiliates,
directors and officers, that (i) each Guarantor may assert, as a defense to, or
release or discharge of, any payment or performance by such Guarantor under this
Limited Guaranty or any claim, set-off, deduction, defense or release that
Parent could assert against the Company under the terms of, or with respect to,
the Merger Agreement and (ii) any failure by the Company to comply with the
terms of the Merger Agreement, including, without limitation, any breach by the
Company or the Principal Stockholder of any representation, warranty or covenant
contained therein or in any of the agreements, certificates and other documents
required to be delivered by the Company pursuant to the terms of the Merger
Agreement (whether such breach results from willful misconduct, fraud,
intentional misrepresentation or otherwise), that would relieve Parent of its
obligations under the Merger Agreement shall likewise automatically and without
any further action on the part of any Person relieve the Guarantors of their
obligations under this Limited Guaranty.

 

3. Waiver of Acceptance, Presentment; Etc.. Without amending or limiting the
other provisions of this Limited Guaranty, each Guarantor expressly and
irrevocably waives any and all rights and defenses arising under any applicable
law that would otherwise require any election of remedies by the Company,
promptness, diligence, notice of the acceptance of this Limited Guaranty and of
any Guaranteed Obligations, presentment, demand and protest, any defenses that
might be available under any valuation, stay, moratorium or similar applicable
law, and any notice of any kind not provided for herein or not required to be
provided to Parent or Merger Sub under or in connection with the Merger
Agreement, any right to require the marshalling of assets of Parent, Merger Sub
or any other Person interested in the transactions contemplated by the Merger
Agreement, and all suretyship defenses generally, other than defenses that are
available to Parent or Merger Sub (a) under the Merger Agreement, (b) in respect
of a breach by the Company of this Limited Guaranty and (c) in respect of fraud
or Willful Breach by the Company or any of its Subsidiaries in connection with
the Merger Agreement, this Limited Guaranty or the transactions contemplated
hereby or thereby. Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the transactions contemplated by the Merger
Agreement and that the waivers set forth in this Limited Guaranty are knowingly
made in contemplation of such benefits.

 



3

 

 

4. Sole Remedy.

 

(a) The Company acknowledges and agrees on its own behalf and on behalf of its
directors, officers, Affiliates and Subsidiaries that Parent does not have any
assets, other than its rights under the Merger Agreement and the Equity
Commitment Letter, and that no funds are expected to be contributed to Parent
unless the Closing occurs, and that, except for rights against Parent and Merger
Sub to the extent expressly provided in the Section 6 of the Equity Commitment
Letter and Section 10.6 of the Merger Agreement and subject to all of the terms,
conditions and limitations herein and therein, the Company shall not have any
right to cause any assets to be contributed to Parent by the Guarantor, any
Guarantor Affiliate (as defined below) or any other Person.

 

(b) The Company further agrees and acknowledges that no Person other than the
Guarantors have any obligations hereunder and that, notwithstanding that the
Guarantors may be limited partnerships, the Company has no remedy, recourse or
right of recovery under this Limited Guaranty against, or contribution from, any
former, current or future general or limited partner, stockholder, holder of any
equity, partnership or limited liability company interest, officer, member,
manager, director, employee, agent, controlling person, any lender or
prospective lender, lead arranger, arranger, agent or Representative of or to
Parent, assignee or Affiliates (other than any assignee under Section 18 hereof)
of such Guarantor (collectively, the “Guarantor Affiliates”; it being understood
that the term Guarantor Affiliates shall not include the Guarantors, Parent or
Merger Sub or any Person to which (x) Parent of Merger Sub have assigned their
respective rights or obligations under the Merger Agreement or (y) any Guarantor
has validly assigned all or any portion of its Commitment (as defined in the
Equity Commitment Letter) or the obligations of such Guarantor under this
Limited Guaranty), through any Guarantor, Parent or Merger Sub or otherwise,
whether by or through attempted piercing of the corporate, limited partnership
or limited liability company veil or similar action, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute,
regulation or applicable law, by or through a claim by or on behalf of the
Guarantors, Parent or Merger Sub against the Guarantors or any Guarantor
Affiliate, or otherwise, except for Retained Claims (as defined below).

 

(c) The Company hereby covenants and agrees that it shall not institute, and the
Company shall cause each of its controlled Affiliates and Subsidiaries and use
its reasonable best efforts to cause their respective Representatives not to
institute, directly or indirectly, any action or bring any other claim arising
under, or in connection with, this Limited Guaranty, the Merger Agreement, the
Equity Commitment Letter or the transactions contemplated thereby, against (i)
any Guarantor Affiliate or against (ii) any Guarantor, Parent or Merger Sub,
except for (A) following a valid termination of the Merger Agreement in
accordance with the terms thereof, claims by the Company against the Guarantor
under and in accordance with this Limited Guaranty (the “Retained Guaranty
Claims”), (B) claims by the Company against Parent or Merger Sub under and in
accordance with the Merger Agreement (the “Retained Merger Agreement Claims”),
(C) to the extent (but only to the extent) the Company is expressly entitled to
cause Parent to enforce the Equity Commitment Letter in accordance with Section
6 of the Equity Commitment Letter and Section 10.6 of the Merger Agreement,
subject to all the terms, conditions and limitations herein and therein, claims
by the Company against Parent seeking to cause Parent to enforce the Equity
Commitment Letter in accordance with its terms (the “Retained Equity Commitment
Claims”), and (D) against the parties to the Confidentiality Agreement, subject
to the terms and conditions therein (the “Retained Confidentiality Agreement
Claims” and together with the Retained Equity Commitment Claims, the Retained
Guaranty Claims and Retained Merger Agreement Claims, the “Retained Claims”).

 



4

 

 

(d) Recourse (i) against each Guarantor solely with respect to the Retained
Guaranty Claims, (ii) against the parties to the Confidentiality Agreement
solely with respect to the Retained Confidentiality Agreement Claims and (iii)
against Parent and Merger Sub, as applicable, solely with respect to the
Retained Merger Agreement Claims and the Retained Equity Commitment Claims,
shall be the sole and exclusive remedy of the Company and all of its Affiliates
against the Guarantors, any of their respective Guarantor Affiliates, Parent or
Merger Sub in respect of any liabilities or obligations arising under, or in
connection with, the Merger Agreement, the Confidentiality Agreement, the Equity
Commitment Letter, this Limited Guaranty or the transactions contemplated hereby
or thereby, and such recourse shall be subject to the limitations described
herein and therein.

 

5. Merger Subrogation. The Guarantors will not exercise any rights of
subrogation or contribution against Parent or Merger Sub, whether arising by
contract or operation of Law (including, without limitation, any such right
arising under bankruptcy or insolvency Laws) or otherwise, by reason of any
payment by any of them pursuant to the provisions of Section 1 hereof unless and
until the Guaranteed Obligation has been paid in full

 

6. Termination. The Guarantor shall have no further liability or obligation
under this Limited Guaranty from and after the earliest to occur of: (i) funding
of the Commitment (as defined in the Equity Commitment Letter) under the Equity
Commitment Letter; (ii) the Effective Time; (iii) (a) the payment and discharge
of any expense reimbursement obligations of Parent pursuant to Section
7.13(e)(ii) of the Merger Agreement which the Company has requested
reimbursement for within 90 days following the valid termination of the Merger
Agreement and (b) the termination of the Merger Agreement in accordance with its
terms, other than a termination pursuant to which the Company would be entitled
to the Parent Termination Fee pursuant to Section 9.5 of the Merger Agreement,
in which case the Limited Guaranty shall terminate 90 days after such
termination unless the Company shall have delivered a written notice with
respect to the Guaranteed Obligations prior to such 90th day; provided that if
the Merger Agreement has been so terminated and such notice has been provided,
the Guarantors shall have no further liability or obligation under this Limited
Guaranty from and after the earliest to occur of (x) the consummation of the
Closing in accordance with the terms of the Merger Agreement, including payment
of the Merger Consideration (as defined in the Equity Commitment Letter) in
accordance with the Merger Agreement, (y) a final, non-appealable order of a
court of competent jurisdiction in accordance with Section 15 hereof determining
that the Guarantor does not owe any amount under this Limited Guaranty and (z) a
written agreement among the Guarantors and the Company terminating the
obligations and liabilities of the each Guarantor pursuant to this Limited
Guaranty; and (iv) payment of the Guaranteed Obligations by or on behalf of the
Guarantors, Parent and/or Merger Sub. Notwithstanding anything to the contrary
in this Limited Guaranty, the provisions of this Limited Guaranty that are for
the benefit of any Guarantor Affiliate (including the provisions of Sections 4,
6, 8 and 10) shall survive indefinitely any termination of this Limited Guaranty
and shall be enforceable by the Guarantor Affiliates. In the event that the
Company or any of its Subsidiaries or any of their respective controlled
Affiliates, directors or officers institutes any suit, action or other
proceeding or makes any claim (A) asserting that the provisions of this Section
6 or Sections 1, 2, 4, 7, 10, 14, 19, 20, 22 or 23 hereof are illegal, invalid
or unenforceable in whole or in part, that any Guarantor is liable in excess of
or to a greater extent than its Pro Rata Percentage of the Maximum Amount, (B)
arising under, or in connection with, this Limited Guaranty, the Merger
Agreement, the Equity Commitment Letter or the transactions contemplated hereby
or thereby, other than a Retained Claim, or (C) in respect of a Retained Claim
in any court other than a Chosen Court (as defined below), then (w) all of the
obligations of the Guarantors under this Limited Guaranty shall terminate ab
initio and be null and void, (x) if the Guarantor has previously made any
payments under this Limited Guaranty, the Guarantors shall be entitled to
recover such payments from the Company, and (y) none of the Guarantors, Parent
nor any Guarantor Affiliate shall have any liability to the Company, its
securityholders or any of their respective Representatives under this Limited
Guaranty or with respect to the Merger Agreement, the Equity Commitment Letter
or the transactions contemplated hereby or thereby.

 



5

 

 

7. Continuing Guaranty. Except to the extent that the obligations and
liabilities of any Guarantor are terminated pursuant to the provisions of
Section 6 hereof, this Limited Guaranty is a continuing one and shall remain in
full force and effect until the indefeasible payment and satisfaction in full of
the Guaranteed Obligations, shall be binding upon each Guarantor, its successors
and assigns, and shall inure to the benefit of, and be enforceable by, the
Company and its respective successors and permitted transferees and assigns. All
obligations to which this Limited Guaranty applies or may apply under the terms
hereof shall be conclusively presumed to have been created in reliance hereon.
Notwithstanding anything to the contrary contained in this Limited Guaranty, the
Company hereby agrees that to the extent that Parent and Merger Sub are relieved
of any of their representations, warranties, covenants or agreements contained
in the Merger Agreement so as to render any continuing liability or obligations
arising in connection with the Merger Agreement inapplicable, each Guarantor
shall be similarly relieved of its applicable Guaranteed Obligation under this
Limited Guaranty solely to the extent that Parent or Merger Sub are relieved of
such obligations.

 

8. Entire Agreement. This Limited Guaranty, together with the Merger Agreement
and the agreements and instruments described therein, the Confidentiality
Agreement and the Equity Commitment Letter, constitutes the entire agreement
between the Guarantors and the Company with respect to the subject matter hereof
and supersedes all prior discussions, negotiations, proposals, undertakings,
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.

 

9. Amendments and Waivers. No amendment or waiver of any provision of this
Limited Guaranty will be valid and binding unless it is in writing and signed,
in the case of an amendment, by the Guarantors and the Company, or in the case
of waiver, by the party against whom the waiver is to be effective. No waiver by
any party of any breach or violation of, or default under, this Limited
Guaranty, whether intentional or not, will be deemed to extend to any prior or
subsequent breach, violation or default hereunder or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence. No delay or
omission on the part of any party in exercising any right, power or remedy under
this Limited Guaranty will operate as a waiver thereof. The Company shall not
have any obligation to proceed at any time or in any manner against, or exhaust
any or all of the Company’s rights against, Parent or Merger Sub prior to
proceeding against any Guarantor hereunder.

 

10. No Third Party Beneficiaries. Except for the provisions of this Limited
Guaranty which reference Guarantor Affiliates (each of which shall be for the
benefit of and enforceable by each Guarantor Affiliate), the parties hereby
agree that their respective representations, warranties and covenants set forth
herein are solely for the benefit of the other parties hereto, in accordance
with and subject to the terms of this Limited Guaranty, and this Limited
Guaranty is not intended to, and does not, confer upon any Person other than the
parties hereto and any Guarantor Affiliates any rights or remedies hereunder,
including the right to rely upon the representations and warranties set forth
herein.

 

11. Counterparts. This Limited Guaranty may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. This Limited Guaranty will
become effective when duly executed by each party hereto.

 

12. Delivery by Electronic Transmission. This Limited Guaranty and any signed
agreement or instrument entered into in connection with this Limited Guaranty,
and any amendments or waivers hereto or thereto, to the extent signed and
delivered by means of e-mail delivery of a “.pdf” format data file (or similar
electronic delivery), shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such agreement or instrument shall raise the use of
e-mail delivery of a “.pdf” format data file (or similar electronic delivery) to
deliver a signature to this Limited Guaranty or any amendment hereto or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of e-mail delivery of a “.pdf” format data file (or similar
electronic delivery) as a defense to the formation of a contract and each party
hereto forever waives any such defense. All parties hereto acknowledge that each
party and its counsel have participated in the drafting and negotiation of this
Limited Guaranty and that any rules of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Limited Guaranty.

 



6

 

 

13. Notices. All notices, requests, claims, demands and other communications
under this Limited Guaranty shall be in writing and shall be deemed given (and
duly received) if delivered personally, sent by overnight courier (providing
proof of delivery and confirmation of receipt by telephonic notice to the
applicable contact person) to the parties or sent by e-mail at the following
addresses or e-mail addresses (or at such other address or e-mail address for a
party as shall be specified by like notice):

 

  if to any Guarantor, to:         c/o Thoma Bravo, LLC   600 Montgomery Street,
20th Floor   San Francisco, CA 94111   Attn: A. J. Rohde     Matt LoSardo  
E-mail: arohde@thomabravo.com;     mlosardo@thomabravo.com         with a copy
(which shall not constitute notice) to:         Kirkland & Ellis LLP   300 N.
LaSalle Street   Chicago, Illinois 60654   Attn: Gerald T. Nowak. P.C.    
Theodore A. Peto, P.C.     Aisha P. Lavinier   E-mail:
gerald.nowak@kirkland.com;     theodore.peto@kirkland.com;    
aisha.lavinier@kirkland.com

 

if to the Company, to:

 

  Majesco   412 Mount Kemble Ave., Suite 110C   Morristown, NJ 07960  
Attention: Lori Stanley, General Counsel   Telephone: (973) 496-9018   Email:
lori.stanley@majesco.com

 

with a copy (which shall not constitute notice) to:

 

  Sheppard, Mullin, Richter & Hampton LLP   30 Rockefeller Plaza   New York, NY
10112   Attention: Valérie Demont and John Tishler   Telephone:

(212) 634-3040

(858) 720-8943

  Email: vdemont@sheppardmullin.com     jtishler@sheppardmullin.com

 



7

 

 

14. Governing Law. THIS LIMITED GUARANTY, AND ALL ACTIONS (WHETHER AT LAW, IN
CONTRACT OR IN TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS
LIMITED GUARANTY, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

15. Jurisdiction; Venue; Service of Process. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the Court of Chancery of
the State of Delaware (or, only if the Court of Chancery of the State of
Delaware declines to accept or does not have jurisdiction over a particular
matter, any state or federal court within the State of Delaware) for the purpose
of any action arising out of or relating to this Limited Guaranty, and each of
the parties hereto irrevocably agrees that all claims in respect to such action
shall be heard and determined exclusively in the Court of Chancery of the State
of Delaware (or, only if the Court of Chancery of the State of Delaware declines
to accept or does not have jurisdiction over a particular matter, any state or
federal court within the State of Delaware) (together with the appellate courts
thereof, the “Chosen Courts”). Each of the parties hereto agrees that a final
judgment in any action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereto agrees (a) that it will not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court, (b) that it will not bring any action relating to this Limited Guaranty
or the transactions contemplated hereby in any court other than the Court of
Chancery of the State of Delaware (or, only if the Court of Chancery of the
State of Delaware declines to accept or does not have jurisdiction over a
particular matter, any state or federal court within the State of Delaware), (c)
agrees that each of the other parties shall have the right to bring any action
or proceeding for enforcement of a judgment entered by the Court of Chancery of
the State of Delaware (or, only if the Court of Chancery of the State of
Delaware declines to accept or does not have jurisdiction over a particular
matter, any state or federal court within the State of Delaware) and (d) that a
final judgment in any action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each of the parties hereto irrevocably consents to the service of any summons
and complaint and any other process in any other action relating to this Limited
Guaranty, on behalf of itself or its property, by the personal delivery of
copies of such process to such party. Nothing in this Section 15 shall affect
the right of any party hereto to serve legal process in any other manner
permitted by applicable law.

 

16. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS LIMITED GUARANTY IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS LIMITED GUARANTY, OR THE TRANSACTIONS CONTEMPLATED BY THIS
LIMITED GUARANTY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY
AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS LIMITED GUARANTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 16.

 

17. Reserved.

 

 

8

 



 

18. Representations and Warranties. Each Guarantor hereby represents and
warrants to the Company with respect to itself that (a) it has all limited
partnership power and authority to execute, deliver and perform this Limited
Guaranty; (b) the execution, delivery and performance of this Limited Guaranty
by such Guarantor has been duly and validly authorized and approved by all
necessary limited partnership action by it, and no other proceedings or actions
on the part of such Guarantor are necessary therefor; (c) this Limited Guaranty
has been duly and validly executed and delivered by it and constitutes a valid
and legally binding obligation of it, enforceable against such Guarantor in
accordance with its terms, subject the Enforceability Limitations; (d) the
execution, delivery and performance by such Guarantor of this Limited Guaranty
do not and will not (i) violate the organizational documents of such Guarantor,
(ii) violate any applicable law, rule, regulation, decree, order or judgment
binding on such Guarantor or its assets, or (iii) result in any violation of, or
default (with or without notice or lapse of time or both) under, or give rise to
a right of termination, cancellation or acceleration of any obligation or to the
loss of any benefit under, any contract or agreement to which such Guarantor is
a party; (e) such Guarantor has the financial capacity to pay and perform its
obligations under this Limited Guaranty, and all funds necessary for such
Guarantor to fulfill its Guaranteed Obligation under this Limited Guaranty shall
be available to such Guarantor for so long as this Limited Guaranty shall remain
in effect in accordance with the terms hereof; and (f) such Guarantor has
uncalled capital commitments or otherwise has available funds in excess of its
Pro Rata Percentage of the Guaranteed Obligations under this Limited Guaranty
plus the aggregate amount of all other commitments and obligations it currently
has outstanding, and all funds necessary for such Guarantor to fulfill its Pro
Rata Percentage of the Guaranteed Obligations under this Limited Guaranty shall
be available to such Guarantor for so long as this Limited Guaranty shall remain
in effect in accordance with Section 6 hereof.

 

19. No Assignment. Neither the Guarantors nor the Company may assign their
respective rights, interests or obligations hereunder to any other person (by
operation of law or otherwise) without the prior written consent of the Company
(in the case of an assignment by the Guarantors) or the Guarantors (in the case
of an assignment by the Company), and any attempted assignment without such
required consents shall be null and void and of no force or effect; provided,
however, that the Guarantors may assign their rights, interests, and obligations
hereunder, without the prior written consent of the Company, to any Affiliate of
the Guarantors; provided, further, that in the case of assignments under the
immediately foregoing proviso, notwithstanding any other provision hereof, no
such assignment of any of the Guarantors’ rights, interests, or obligations
hereunder will relieve the Guarantors of any of their liability or obligations
hereunder until such obligations are performed in full by the assignee in
accordance with the terms of this Limited Guaranty; provided, further, that no
such action shall be taken if reasonably likely to delay, prevent, impair or
impede the consummation of the Transaction. Subject to the foregoing, all of the
terms and provisions of this Limited Guaranty shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and permitted
assigns.

 

20. Severability. Any term or provision of this Limited Guaranty (other than
terms limiting any Guarantor’s liability hereunder) that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction; provided, however, that this Limited Guaranty may not
be enforced without giving effect to the limitation of the amount payable
hereunder with respect to the Guaranteed Obligations set forth in Section 1 and
the provisions of Section 4 hereof. No party hereto shall assert, and each party
shall cause its respective Affiliates and use its reasonable best efforts to
cause its Representatives acting on its behalf not to assert, that this Limited
Guaranty or any part hereof is invalid, illegal or unenforceable.

 



9

 

 

21. Confidentiality. This Limited Guaranty shall be treated as confidential and
is being provided to the Company solely in connection with the execution and
delivery of the Merger Agreement. This Limited Guaranty may not be used,
circulated, quoted or otherwise referred to in any document, except with the
written consent of the Guarantor and the Company; provided, that no such written
consent shall be required (and the Guarantor, the Company and their Affiliates
shall be free to release such information) for disclosures to such Person’s
respective Representatives, so long as such Persons agree to keep such
information confidential on terms substantially identical to the terms contained
in this Section 21; provided, further, that the parties and their respective
Affiliates may disclose this Limited Guaranty to the extent required by Law, the
applicable rules of any national securities exchange or as required or requested
by the SEC in connection with any SEC filings relating to the Transactions, or
in connection with any litigation relating to the Merger, the Merger Agreement,
the Equity Commitment Letter and/or the Transactions.

 

22. Headings. The headings contained in this Limited Guaranty are for
convenience purposes only and will not in any way affect the meaning or
interpretation hereof.

 

23. Relationship of the Parties. Each party acknowledges and agrees that (a)
this Limited Guaranty is not intended to, and does not, create any agency,
partnership, fiduciary or joint venture relationship between or among any of the
parties hereto and neither this Limited Guaranty nor any other document or
agreement entered into by any party hereto relating to the subject matter hereof
shall be construed to suggest otherwise and (b) the obligations of each of each
of the Guarantors under this Limited Guaranty are solely contractual and not
fiduciary in nature. In no event shall Parent, Merger Sub or the Guarantor be
considered an “Affiliate”, “security holder” or “representative” of the Company
for any purpose of this Limited Guaranty. Notwithstanding anything to the
contrary contained in this Limited Guaranty, the liability of each Guarantor
hereunder shall be several, not joint and several, based upon its respective Pro
Rata Percentage and no Guarantor shall be liable for any amount hereunder in
excess of its Pro Rata Percentage of the Maximum Amount. The “Pro Rata
Percentage” for each Guarantor is as set forth below:

 

TB II     69.13 % TB II-A     29.34 % TB Exec     1 %

 

24. Equity Financing. The Company hereby acknowledges that it has received a
fully executed copy of the Equity Commitment Letter, and acknowledges and agrees
that, except as expressly and to the extent provided in the second to Section 6
of the Equity Commitment Letter or Section 10.6 of the Merger Agreement and
subject to all of the terms, conditions and limitations herein and therein,
nothing contained herein shall entitle the Company or any of its Affiliates to
(a) enforce specifically the Equity Commitment Letter or (b) otherwise have any
rights as a third party beneficiary or otherwise against the Guarantor or any
other Person under the Equity Commitment Letter.

 

*****



 

10

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Limited
Guaranty as of the date first written above.

 

  GUARANTORS:         THOMA BRAVO DISCOVER FUND II, L.P.         By: Thoma Bravo
Discover Partners II, L.P.   Its: General Partner         By: Thoma Bravo
Discover UGP II, LLC   Its: General Partner         By: Thoma Bravo UGP, LLC  
Its: Managing Member         By: A.J. Rohde     Name: A.J. Rohde     Its:
Authorized Signatory         THOMA BRAVO DISCOVER FUND II-A, L.P.         By:
Thoma Bravo Discover Partners II, L.P.   Its: General Partner         By: Thoma
Bravo Discover UGP II, LLC   Its: General Partner         By: Thoma Bravo UGP,
LLC   Its: Managing Member         By: A.J. Rohde   Name: A.J. Rohde   Its:
Authorized Signatory         THOMA BRAVO DISCOVER EXECUTIVE FUND II, L.P.      
  By: Thoma Bravo Discover Partners II, L.P.   Its: General Partner         By:
Thoma Bravo Discover UGP II, LLC   Its: General Partner         By: Thoma Bravo
UGP, LLC   Its: Managing Member         By: A.J. Rohde   Name: A.J. Rohde   Its:
Authorized Signatory         COMPANY:         MAJESCO         By: /s/ Adam
Elster   Name: Adam Elster   Title: Chief Executive Officer

 

Signature Page to Limited Guaranty

 

 



 

 